Determination of respondent Liquor Authority, made December 18, 1973, unanimously modified, in the exercise of discretion, to reduce the penalty imposed to a fine of $1,000 and imposition of a deferred suspension of license for 60 days, and otherwise confirmed, without costs and without disbursements. The derelictions on the basis of which these proceedings were • instituted resulted from a lack of supervision of the premises during the two-month illness of the corporate officer who usually carried on operation of the business. Only one instance of police action was reported to her during that time. by the bartender left in charge. On her return after recovery from pneumonia, she voluntarily closed the place for about two months, during which the premises were remodeled at considerable cost to provide security against undesirable patrons. No instances of offenses prior or subsequent to the officer’s period of illness appear. In the circumstances, we deem the sanction of outright cancellation to be extremely harsh and disproportionate to the offense. Concur — Markewich, J. P., Kupferman, Murphy and Capozzoli, JJ.